Title: From Alexander Hamilton to the Directors of the Society for Establishing Useful Manufactures, May–June 1794
From: Hamilton, Alexander
To: Directors of the Society for Establishing Useful Manufactures


[Philadelphia, May–June, 1794. The minutes for the Society for Establishing Useful Manufactures for July 1, 1794, read as follows: “Upon reading a letter from Alexr Hamilton Esqr stating that a Suit had been commenced against him by Mr J Mort on account of some Engagement that he had entered into on behalf of the Society, Resolved that the Deputy Governour be authorised to defend the said Suit & Substitute the Society as Defendant in the place of the said Alexander Hamilton if any Arrangements can be made for that purpose.” Letter not found.]
